DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020, 04/27/2020, 03/21/2019 and 2/01/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1, 3-13, and 15-22 have been allowed.
	Claims 21-22 have been newly added.
	Claims 2 and 14 have been cancelled.
	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 6-8) of 07/27/2022, amended claims filled on 07/27/2022 and closet prior art of record Jacobsen (US20140246257A1), and further in view of Franchineau (US20100044998A1).	Jacobsen discloses two platforms are supported about two frame assemblies of the transport modules, respectively, where each of the platforms receives load for transport. A control system facilitates intra-module communication and coordination to provide a coordinated operating mode of the transport modules and the coupling assemblage about terrain. An interconnect system is operated with the coupling assemblage to couple and decouple the transport modules.
Franchineau discloses the system includes two parts located at the front of the vehicle and the rear of another vehicle, respectively. The part co-operates with the part when the hitching system is deployed, so as to connect the vehicles to form together a coupling system. A protection unit e.g. bellow tongue, protects the coupling system. The part is activated to pass from a retracted position towards a deployed position.
In regards to claim 1, Jacobsen either individually or in combination with other prior art fails to teach or render obvious where the second transport module is virtually coupled to the first transport module; and a virtual coupling controller configured to determine a target orientation of the second transport module relative to the first transport module, and position the second transport module in the target orientation.
In regards to claim 13, Jacobsen either individually or in combination with other prior art fails to teach or render obvious determining, by the virtual coupling controller, a target orientation of the second transport module relative to the first transport module, where the target orientation is based on one or more of a velocity of the first transport module, an acceleration of the first transport module a vector between the first transport module and the second transport module, and a rate of change of the vector between the first transport module and the second transport module; and positioning the second transport module in the target orientation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662